                                                        Brent R. Cole
                                                        Law Office of Brent R. Cole, P.C.
                                                        821 N Street, Suite 208
                                                        Anchorage, AK 99501
                                                        (907) 277-8001
                                                        info@akcolelaw.com
                                                        brent@akcolelaw.com
                                                        Attorneys for Precision Cranes, Inc.

                                                                               IN THE UNITED STATES DISTRICT COURT

                                                                                      FOR THE DISTRICT OF ALASKA

                                                        UNITED STATES OF AMERICA for the )
                                                        use and benefit of PRECISION CRANES, )
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        INC., an Alaska corporation,            )
                                                                                                )
                                                                     Plaintiff,                 )
                                                                                                )
                             Anchorage, Alaska 99501




                                                               vs.                              )
                              821 N Street, Suite 208


                               (907) 277-8002 fax




                                                                                                )
                                 (907) 277-8001




                                                        TESTER DRILLING SERVICES, INC., an )
                                                        Alaska corporation; TRAVELERS           )
                                                        CASUALTY AND SURETY CO. OF              )
                                                        AMERICA, a Connecticut corporation; and )
                                                        LIBERTY MUTUAL INSURANCE                )
                                                        COMPANY, a Massachusetts corporation )
                                                        (Bond #106721293)                       )
                                                                                                             )
                                                                                                             )
                                                                        Defendant.                               Case No.: 4:18-cv-00019-JMK

                                                                              PLAINTIFF’S NOTICE OF NON-OPPOSITION

                                                                COMES NOW Precision Crane, Inc. (“Precision”), by and through Brent R. Cole

                                                        with the Law Office of Brent R. Cole, P.C. and hereby gives notice that it does not oppose

                                                        the granting of Travelers Casualty Surety Co. Of America and Liberty Mutual Insurance

                                                        Company’s (“Sureties”) Motion for Partial Summary Judgment (#61) filed on or about

                                                        June 2, 2020.


                                                        Plaintiff’s Notice of Non-Opposition
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  1 of 24:18-cv-00019-JMK Document 65 Filed 07/08/20 Page                        1 of 2
                                                                    DATED this 8th day of July, 2020, at Anchorage, Alaska.

                                                                                                                   LAW OFFICE OF BRENT R. COLE, P.C.
                                                                                                                   Attorneys for Precision Crane, Inc.


                                                                                                                   By:   s/ Brent R. Cole
                                                                                                                         Brent R. Cole
                                                                                                                         AK State Bar No. 8606074

                                                        CERTIFICATE OF SERVICE

                                                        This is to certify that on this 8th day of July, 2020, a
                                                        copy of the foregoing document was served
                                                        electronically on the following party:

                                                        Travelers Casualty and Surety Co. of America and
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Liberty Mutual Insurance Company and Unit-ASRC
                                                        Michael C. Geraghty, ABA 7811097
                                                        Craig Rusk Pro Hac Vice
                                                        Oles Morrison Rinker & Baker LLP
                                                        601 West Fifth Avenue, Suite 900
                                                        Anchorage, Alaska 99501-2154
                             Anchorage, Alaska 99501




                                                        Ph: (907) 258-0106
                              821 N Street, Suite 208




                                                        Fax: (907) 258-5519
                               (907) 277-8002 fax




                                                        Email: Geraghty@OLES.com
                                 (907) 277-8001




                                                        Email: Rusk@OLES.com

                                                        Matthew T. Findley
                                                        Ashburn & Mason, P.C.
                                                        1227 West Ninth Avenue, Suite 200
                                                        Anchorage, Alaska 99501
                                                        Phone: 907-276-4331
                                                        matt@anchorlaw.com

                                                        Tester Drilling Services, Inc.
                                                        David M. Freeman, ABA 7808066
                                                        Holmes Weddle & Barcott, P.C.
                                                        701 West 8th Avenue, Suite 700
                                                        Anchorage, Alaska 99501
                                                        Ph: (907) 274-0666
                                                        Fax: (907) 277-4657
                                                        Email: dfreeman@hwb-law.com


                                                        By          s/ Brent R. Cole




                                                        Plaintiff’s Notice of Non-Opposition
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  2 of 24:18-cv-00019-JMK Document 65 Filed 07/08/20 Page                        2 of 2
